Citation Nr: 1711169	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for shin splints, right leg.

3.  Entitlement to service connection for shin splints, left leg.

4.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes plenus with plantar fasciitis and hallux valgus with right bunionectomy.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which granted service connection for bilateral pes planus with plantar fasciitis and hallux valgus with right bunionectomy, and assigned a 10 percent disability rating, effective October 28, 2009.  However, that rating action denied the Veteran's claims of entitlement to service connection for lumbar strain, shin splints of the right leg, and shin splints of the left leg.  She perfected a timely appeal to that decision.  

On October 20, 2016, the Veteran appeared and offered testimony at a Board at the RO.  A transcript of that hearing is of record.  At that hearing, the Veteran submitted additional evidence, and waived her right to initial review by the RO.  See 38 C.F.R. § 20.1304 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A  (West 2014).  The specific bases for remand are set forth below.  

A.  S/C-back disorder.

The Veteran essentially contends that her current low back disorder developed while on active duty.  The Veteran maintains that she injured her back when she fell over a tent while tying ropes to set up camp; she claims that she has suffered from back pain since service until today.  The Veteran indicates that she has to drive with a pillow to support her back and sleeps with items to support her back.  The Veteran asserts that her doctor has indicated that her back condition is related to the inservice injury.  

At her personal hearing in October 2016, the Veteran reported that she sustained a back injury when she fell while setting up camp and landed on her back.  The Veteran indicated that she went on sick call several times for back pain; she was given pain medication (Motrin).  The Veteran testified that she did not seek treatment for the back disorder right after service because she was pregnant and associated the back pain with her pregnancy.  The Veteran related that she began experiencing recurrence of back pain about 15 years ago when she entered the field of construction management; she started noticing the pain when she had to go out on job sites, climb ladders, etc.  She started seeing a chiropractor around 2009; she started telling her that she was having back issues.  The Veteran reported receiving treatment from Drs. Carlisle and Chance.  

The service treatment records (STRs) show that the Veteran was seen in November 1982 for complaints of back pain in the lumbar sacrum region; she stated that the pain started during a GI party while moving bunks nine days earlier.  Following an evaluation, the assessment was paraspinal muscle spasms vs. muscle strain.  The Veteran was again seen December 8, 1983, for complaints of back pain for the prior four days; she reported being on the range three days earlier when she tripped over a tent rope and fell on her back.  The assessment was back strain.  

In conjunction with her claim, the Veteran was afforded a VA examination in March 2010.  At that time, she reported having had intermittent low back pain during service, and she continued to have intermittent low back pian in the upper and mid-low back after service to the present.  Following an examination of the back, the examiner reported a diagnosis of lumbar strain.  The examiner opined that it was less likely as not that the Veteran's claimed low back disorder was due to her in-service complaints as noted in the STRs.  The examiner noted that the Veteran complained of low back pain on a couple of occasions during active duty; however, the vast majority of cases of acute low back pain resolved without any long term sequelae.  The examiner further stated that there was no indication of a chronic back condition or serious injury to the lumbar spine in service, and there was no documentation of treatment for the condition since or in the immediate years following service.  

Submitted at the personal hearing were additional VA as well as private treatment reports.  Among the records was a treatment note from Dr. Chris D. Chance at the Chiropractic Center, dated in September 2010, indicating that the Veteran initially came into the center in August 2010 complaining of back pain between the low back and mid-back region.  The Veteran stated that she felt that the pain was related to an accident in 1983 when she fell over tent spikes; she noted that she saw a military doctor at the time.  The chiropractor noted that, x-rays taken in August 2010 revealed anterior instability of both L4 and L5 with small anterior spurs which is indicative of some type of hyperextension injury.  This treatment note suggests the presence of a past back injury.  

The Board finds that, although the Veteran was afforded a VA examination in March 2010, the examiner's opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, but instead relied on the service treatment records to provide a negative opinion).  Significantly, although the examiner discussed the medical evidence of record including the STRs, he did not address the Veteran's report of the inservice fall/injury and a continuity of symptoms since service.  As the opinion does not fully consider the Veteran's lay testimony, this matter must be remanded for an additional opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

B.  S/C-shin splints, right and left leg.

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2014).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran seeks service connection for bilateral shin splints which she claims developed as a result of her period of active service.  The Veteran indicates that the combat boots issued in the military require wearing very hard insoles; and they were required to stand, walk and march in those boots for long hours.  She was fitted for and wore arch supports in her boots with no relief.  The Veteran maintains that all the stress on her feet and pain from the boots caused her to eventually develop shin splints.  

At her personal hearing in October 2016, the Veteran reported that she developed shin splints as a result of the marching and other physical activities in service; she noted that the treatment involved resting and pain medication.  The Veteran related that she was prescribed arch supports and a brace to keep her feet flexed.  

The STRs show that the Veteran was seen in October 1982 for complaints of pain in the right leg since basic training; she noted that the pain started after forced road marches.  The Veteran noted that the pain extended from the knee to the ankle.  The assessment was anterior compartment syndrome/shin splint; she was placed on profile for 15 days.  She was again seen in March 1983 for complaints of pain in the bottom of the left foot for the prior two weeks.  The assessment was possible flat foot.  The Veteran was seen in October 1983 for complaints of pain to arches of both feet for the prior two weeks.  She noted that she has been treated with arch supports from brace shop with satisfactory results.  The Veteran reported that the pain continued with or without arch supports, especially after long periods of standing.  

In conjunction with her claim, the Veteran was afforded a VA examination in March 2010.  It was noted that the STRs showed treatment for right anterior shin splints in October 1982, and the diagnosis was anterior compartment syndrome and right tibialis anterior strain.  The Veteran also reported that she developed pain in both shins while running; she stated that she continued to experience similar pain with prolonged standing or walking.  The VA examiner reported a diagnosis of bilateral shin splints.  The examiner opined that it was less likely as not that the Veteran's claimed shin splints condition was due to her in-service complaints as noted in the STRs.  The examiner explained that the veteran was treated for the right leg pain on only one occasion during service; therefore, there is no indication that this is a chronic or ongoing problem.  He added that there was no documentation at all of shin splints in the left lower extremity.  

Submitted in support of the Veteran's claim were treatment reports from Dr. Giudice-Teller, dated from August 2010 to September 2010, which show that the Veteran received clinical evaluation for her bilateral foot and leg problems.  When seen in August 2010, it was noted that the Veteran had not been seen since 2005; it was noted that her chief complaint was of "ongoing pain due to flat feet."  At that time, the Veteran reported that the pain started in the military and has been present since then.  The assessment was shin splints, bilaterally, anterior portion of her leg.  The Veteran was next seen in September 2010 for evaluation of the shin splints.  The Veteran reported that her foot gets uncomfortable throughout the day.  The examiner noted that the first time she saw the Veteran was in 2002 with a similar situation.  The examiner stated that she felt that the shin splints has been a problem throughout the Veteran's "stay" in the military and was aggravated thereby.  The examiner further stated that she felt that the condition was caused by all the standing, marching and walking the Veteran had to do.  The diagnosis was shin splints secondary to pes planus structure aggravated by military service.  

The Board notes that, while the Veteran was afforded a VA examination in March 2010, the VA opinion does not reflect that pertinent evidence, including the Veteran's lay statements, was considered in reaching the medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For instance, the examiner discussed only the STRs in his rationale.  The Veteran testified in the October 2016 Board hearing that her shin splints always hurt and continue to hurt.  The Veteran stated that her shin splints began during service as a result of wearing the boots and the hard insoles, which caused stress on her legs.  She felt the marching and walking in them caused her shin splints.  As the examiner did not consider the Veteran's lay assertions of her in-service history or symptoms since then, the VA examination is not adequate and remand for a supplemental VA medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, the treatment reports from Dr. Giudice-Teller suggest that the Veteran has bilateral shin splints secondary to her now service-connected bilateral pes planus.  As such, an opinion should also be provided as to whether the Veteran's bilateral shin splints was either caused by or is aggravated by her service-connected bilateral pes planus.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

C.  Higher Evaluation for pes planus.

The Veteran maintains that her bilateral foot disorder is more disabling than reflected by the 10 percent rating currently assigned.  At the personal hearing in October 2016, the Veteran reported that she experiences excruciating pain when her feet touch the ground in the morning.  The Veteran testified that her feet have gotten worse since she was last examined in February 2013; she noted that she can only stand for short period of time; she has to get off her feet and rest.   The Veteran also reported that she has to take multiple pain medications and she noted that she is limited in her activities.  The service representative requested that the Veteran be afforded an updated examination.  

The Board notes that the Veteran underwent a VA examination in February 2013 for evaluation of her service-connected bilateral pes planus with plantar fasciitis.  The Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's testimony that her bilateral foot condition has worsened since her last examination and evidence of worsening symptoms presented since the most-recent VA examination, more than four years ago, the Veteran should be provided with an additional VA examination to assess the current severity and manifestations of her service-connected bilateral pes planus with plantar fasciitis.  

The Board further notes that, even had the Veteran not asserted worsening of her bilateral foot condition, a remand would still be necessary given the inadequacy of the February 2013 examination.  Specifically, after that examination, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases involving assessment of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA joint examination must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Upon review, the Board notes that the February 2013 VA foot examination did not include passive range of motion testing, or weight-bearing and nonweight-bearing, and it therefore does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted.  Furthermore, all records of treatment a veteran received during the relevant evaluation period for a disability for which an increased rating is sought are pertinent evidence with respect to such claim, and must be secured and considered.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The RO should contact the Veteran and obtain the names and addresses of all medical providers, VA as well as non-VA, who treated her for her claimed back disorder and bilateral shin splints, especially within one year after her discharge from service or in the years immediately after.  After securing the necessary releases, the RO should obtain these records.  Specifically noted in this regard are the records from private doctors reported in the hearing transcript as "Dr. Chance" and "Dr. Carlisle."  All records obtained should be added to the claims folder. 

2.  The Veteran should then be afforded a VA orthopedic examination to determine the nature and etiology of any current low back disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted.  Based on the review of the examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder is linked to any incident or event of the Veteran's active military service, to include the fall in 1983.  Attention is invited to the Veteran's credible lay testimony regarding the pain she experienced following the fall in service and after service.  A rationale must be given for all opinions and conclusions expressed.  

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  The Veteran should also be afforded a VA examination with an appropriate medical examiner to determine the nature and etiology of any disorder of the shins.  Based on the evidence of record, including the claims folder, service medical records and any post-service medical records to include the March 2010 VA examination report, the Veteran's statements and other lay and medical statements, the examiner is asked to address the questions presented below.

a) Does the Veteran currently have shin splints of the right and left lower extremities?

b) Based on the evidence of record, is it at least as likely as not (50 percent probability or more) that any diagnosed bilateral shin splints, are related to an incident of military service?  Are the bilateral shin splints etiologically related to or otherwise aggravated by the pes planus with plantar fasciitis and hallux valgus with right bunionectomy?  

For purposes of this remand, the examiner should accept as true the Veteran's statements that she began experiencing and was first diagnosed with shin splints after wearing the combat boots in service while marching and walking in basic training. 

It is imperative that the VA examiner's report reconcile the evidence of record, including the Veteran's statements, hearing testimony, and the clinical records.  

4.  The Veteran should be scheduled for an updated examination to determine the current nature and severity of her service-connected bilateral pes planus with plantar fasciitis.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate testing for each of the Veteran's feet should be conducted, to include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both she and her representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and her representative should be given the opportunity to respond.   

 After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until she receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

